Citation Nr: 1205322	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-13 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran testified before a Decision Review Officer at a videoconference hearing in December 2008.  A transcript of the hearing has been associated with the claims file.  


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the Veteran's claims file reflects that he was provided VA psychiatric examinations in December 2006 and August 2007 pursuant to his claim for increase.  Report of the December 2006 VA examination reflects that the psychiatrist recorded the Veteran's complaints of experiencing frequent intrusive thoughts and sleep disturbance but noted that he denied experiencing any nightmares.  The Veteran further reported being detached from others and not socializing very much, although he reported feeling close to his wife, children, and grandchildren.  The examiner noted the Veteran's complaints that he had poor concentration and avoided hearing about current conflicts.  The examiner also noted the Veteran's accounts of hypervigilance and exaggerated startle response as well as irritability.  The examiner found that the Veteran had some memory impairment and problems with impulse control, which manifested in irritability and angry outbursts, but noted that he did not experience panic attacks or have any impairment in thought processes or judgment.  The examiner diagnosed the Veteran with PTSD and assigned a Global Assessment of Functioning (GAF) score of 67.  He opined that the Veteran's PTSD, when considered alone, did not prevent him from obtaining or maintaining gainful employment, noting that his PTSD symptoms were mild.

Report of the August 2007 VA examination reflects that the Veteran reported having a good relationship with his wife, his children, and his grandchildren, as well as with two cousins and two unrelated friends with whom he socialized.  He reported experiencing poor concentration with irritability and anger outbursts, but he noted that his problems with sleep had improved with medication.  The examiner indicated that the Veteran's affect was restricted and that he reported experiencing detachment from others.  The Veteran further reported experiencing distressing recollections of his wartime experiences approximately once per week, as well as symptoms of persistent avoidance.  The examiner noted the Veteran's report of not working but stated that the Veteran "does not contend that his current unemployment is due to the effects of a mental disorder."  Rather, the examiner noted that the Veteran attributed his unemployment to a non-service-connected right leg disorder, as well as to the general unavailability of jobs in the area in which he lives.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 68.  He noted that the Veteran played an "active role in his family" and had stable relationships with his wife and children, as well as multiple recreational interests.  The examiner specifically found the Veteran's PTSD symptoms to be mild, productive of only mild impairment in social and occupational functioning.  

Post-service treatment records reflect that, following the most recent August 2007 VA examination, the Veteran has been seen on multiple occasions for treatment of his PTSD.  In treatment records dated in January, March, June, and August 2008, the Veteran was noted to have a restricted affect and a "down" mood.  These treatment records further reflect that the Veteran was noted to have a "recent increase in symptoms" secondary to multiple stressors including the death of his stepson, his wife's illness, and other difficulties.  In those reports of treatment, the Veteran was noted to report consistent symptomatology of decreased concentration and increased irritability and depression, as well as ongoing nightmares and trouble sleeping.  

In addition, in his April 2008 notice of disagreement with the denial of his claim for increase, the Veteran described worsening symptoms of his PTSD.  In that connection, he stated that he was experiencing "continuing and increasing symptoms of PTSD, irritability, isolation and anger."  In addition, in a February 2009 statement, the Veteran's representative contended that the Veteran's PTSD was worsening.  

The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes here that the Veteran, through his representative, has claimed that his PTSD has worsened since his last examination.  In light of these complaints, therefore, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's service-connected PTSD.  Under these circumstances, the Veteran must be scheduled to undergo psychiatric examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A. 

Regarding the Veteran's claim for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU), the Board notes that, because the outcome of the rating issue being remanded may have a bearing on the Veteran's entitlement to TDIU, it follows that, any Board action on the claim would be premature.  Therefore, the Board will defer consideration of the issue of entitlement to a TDIU.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  After securing any additional records, the Veteran must be scheduled for psychiatric examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2011).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

Psychiatric examination-The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected PTSD.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms and their effect on occupational and social functioning.  A global assessment of functioning (GAF) score should be provided along with an explanation of the score's meaning.  A complete rationale must be provided for all opinions expressed.

3.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

